EXHIBIT 23.4 CONSENT OF RYDER SCOTT COMPANY, L.P. As independent petroleum engineers, Ryder Scott Company, L.P. hereby consents to the incorporation by reference in this Registration Statement on Form S-8 of El Paso Corporation of the reference to us and our report under the captions “PartI. Business — Exploration and Production Segment — Natural Gas and Oil Properties” and “PartII. Item8. Financial Statements and Supplementary Data — Notes to Consolidated Financial Statements — Supplemental Natural Gas and Oil Operations (Unaudited)” and our reserve reports attached as Exhibits 99.A in the Annual Report on Form 10-K of El Paso Corporation for the year ended December31, 2009. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas August 6, 2010 1200, 530 — 8TH AVENUE, S.W. CALGARY, ALBERTA T2P 358 TEL (403)262-2799 FAX (403)262-2790 , SUITE1550 DENVER, COLORADO 80293-1501 TEL (303)623-9147 FAX (303)623-4258
